Luke, J.
1. The' excerpt from the charge of the court, complained of in the 1st ground of the amendment to the motion for a new trial, clearly intimated that a crime had been committed. This was reversible error. Phillips v. State, 131 Ga. 426 (62 S. E. 239); Green v. State, 7 Ga. App. 803 (68 S. E. 318).
2. The relationship of the jurors to the prosecutor was not definitely established, and the affidavits of the supporting witnesses were defective in that the names of the affiants’ associates were not given.

Judgment reversed.


Broyles, 0. J., and Bloodworth, J., concur.